Title: To George Washington from Lieutenant Colonel Joseph Hait, 30 January 1780
From: Hait, Joseph
To: Washington, George


          
            sir
            Camp Near Morristown Jany 30th 1780
          
          Concerning Colo. Zebulon Butlers being So long absent from his Regiment, am not able to inform you, I have endeavoured to inform myself by the Gentelm⟨en⟩ in the Brigade, but cannot find any that can give me any information at all, nor do I know by whose order that he remains there, This I can inform you[r] Exelcy that he has never been with his regiment since he was appointd to it, and there is hard thoughts in it Concerning him on the same Head. Am sir Your Most Obedient Humble servt
          
            J. Hait Lt Colo. Comdt
          
        